Citation Nr: 1826481	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-05 789	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to a compensable rating prior to April 1, 2013, and in excess of 10 percent therefrom, for right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2000 to February 2004 and from January 2006 to April 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

A January 2014 rating decision by the RO granted an increased 10 percent disability rating for right knee disability effective April 1, 2013.  As this is not the maximum disability rating possible, the appeal remains in appellate status and is properly before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

In November 2017, the Veteran appeared with her representative for a travel Board hearing before the undersigned.  A transcript of that proceeding has been associated with the record.  

Parenthetically, in August 2010, the Veteran timely perfected her appeal with respect to the issue of entitlement to service connection for right hip disability.  That issue had not yet been transferred to the Board.  Notwithstanding, at her November 2017 hearing, the Veteran, through her representative, expressed her desire to withdraw her claim for right hip disability.  In light of the Veteran's expressed desire to withdraw her pending claim for right hip disability, no further action in regards to this claim need be taken.  See 38 C.F.R. § 20.204(b)(3). 

Lastly, the Board notes that additional medical evidence addressing the Veteran's right knee disability was added to the record subsequent to a January 2014 statement of the case without waiver of Agency of Original Jurisdiction (AOJ) consideration.  However, any potential prejudice resulting from such error is cured.  In a statement dated in February 2018, the Veteran, through her representative, notified the Board that she wished to waive her right to AOJ consideration.  


FINDINGS OF FACT

1. The Veteran's right knee disability is not productive of recurrent subluxation or lateral instability.

2. Prior to April 1, 2013, the Veteran's right knee was manifested by painful motion with motion functionally limited to, at worst, forward flexion to 135 degrees and extension to 0 degrees.

3. Since April 1, 2013, the Veteran's right knee disability has been productive of painful motion and/or weakness.


CONCLUSIONS OF LAW

1. Prior to April 1, 2013, the criteria for a 10 percent disability rating, but no higher, for right knee disability have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes, 5256-5263 (2017).

2. As of April 1, 2013, the criteria for a rating in excess of 10 percent for right knee disability have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1-4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes, 5256-5263 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA's duty to notify was satisfied by letters dated in November 2010 and December 2017.  See 38 U.S.C. § 5103 (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In addition, the duty to assist the Veteran has also been satisfied in this case.  Neither the Veteran nor her representative has identified any deficiency in VA's notice or assistance duties.  Scott, supra.  Accordingly, the Board finds that no prejudice to the Veteran will result from the adjudication of her claim in this Board decision.  

II. Increased Rating

	Legal Principles

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule). 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred in or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155.

The Veteran's entire history is reviewed when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  When adjudicating an increased rating claim, the relevant time period for consideration is the time period one year before the claim was filed.  Hart v. Mansfield, 21 Vet. App. 505, 509 (2007).  This is because the effective date of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year of such date.  38 U.S.C. § 5110(b) (2).

When evaluating musculoskeletal disabilities, VA must consider granting a higher rating in cases in which the Veteran experiences functional loss due to limited or excess movement, pain, weakness, excess fatigability, or incoordination (to include during flare-ups or with repeated use), and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In Burton v. Shinseki, 25 Vet. App. 1 (2011), the Court held that consideration of 38 C.F.R. § 4.59 is not limited to cases involving arthritis.

The Court held that pain must affect some aspect of the normal working movements of the body such as excursion, strength, speed, coordination and endurance to constitute functional loss.  Mitchell v. Shinseki, 24 Vet. App. 32, 33, 43 (2011).  Although pain may cause functional loss, pain, itself, does not constitute functional loss and is just one factor to be considered when evaluating functional impairment.  Id.  

The Veteran's right knee disability is currently rated under Diagnostic Code 5257 pertaining to impairment of the knee.  Under Diagnostic Code 5257, a 10 percent rating is assigned where evidence supports a slight recurrent subluxation or lateral instability, a 20 percent rating is assigned where evidence supports a moderate recurrent subluxation or lateral instability, and 30 percent is assigned where evidence supports a severe recurrent subluxation or lateral instability.  The Board notes that the terms "slight," "moderate," and "severe," as used in under Diagnostic Code 5257 are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to ensure an "equitable and just" decision.  38 C.F.R. § 4.6.

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.3.

Additionally, due consideration is given to the applicability of other diagnostic codes pertaining to disability of the knee, i.e., Diagnostic Codes 5256 (ankylosis), 5258 and 5259 (symptomatic dislocation or removal of semilunar cartilage), 5260 and 5261 (limitation of motion of the leg), 5262 (impairment of the tibia and fibula), and 5263 (genu recurvatum).  

When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  After consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 U.S.C. § 5107; 38 C.F.R. § 4.3.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

	Factual Background

The relevant evidence of record consists of the Veteran's VA and private treatment records, and lay statements by the Veteran and other sources.

Collectively, VA and private medical treatment records dated between January 2006 and November 2017 reflect intermittent complaints and/or treatment for right knee pain.  For instance, VA treatment records dated in August 2009 reflect the Veteran presented with increased anterior right knee pain after completing the plyometric component of her "P90X" workout regimen.  Upon examination, range of motion (ROM) testing measured flexion to 140 degrees and extension to 0 degrees.  The clinician noted painful end range flexion.  Muscle strength was noted as normal.  Joint stability tests were performed and found to be negative for instability.  The Veteran was able to perform single limb stand for 60 seconds, bilaterally.  Imaging studies of the right knee were performed and found to be unremarkable.  Private treatment records dated in May 2012 reflect the Veteran presented with persistent right knee pain, which is exacerbated by prolonged sitting or walking (worse when ambulating stairs).  At that time, the Veteran's ROM was noted as "within normal limits," and her muscle strength was noted as 4/5.  The clinician diagnosed the Veteran with right knee pain secondary to patella tendonitis and noted additional impairment of decreased lower extremity flexibility, strength, and balance.  Private treatment records dated in February 2013 reflect a normal x-ray of the right knee.  At that time, physical examination revealed sensory and muscle strength were normal.  The examiner also noted crepitus.  VA treatment records dated in July 2013 reflect the Veteran presented with intermittent anterior right knee pain.  She described her pain level as 8 (at its worst) on a scale of 1 to 10.  She reported crepitus and popping, but denied locking or sensations of giving way.  Upon examination, the clinician noted full active ROM of the bilateral knees.  Joint stability tests were performed and found to be negative for instability.  Meniscal irritation test was also negative.  The Veteran was assessed with right knee pain consistent with patellar tendonitis. 

Report of the December 2010 VA examination (by QTC) reflects, in pertinent part, the Veteran's statements regarding intermittent pain exacerbated by prolonged sitting or walking.  She further reported symptoms of weakness, stiffness, swelling, lack of endurance, and tenderness.  She indicated her pain level ranges from 4 to 8 out of 10, is precipitated by physical activity, and relieved by over-the-counter medication, i.e., Motrin.  

Physical examination revealed no evidence of edema, joint effusion, crepitus, weakness, tenderness, redness, heat, or abnormal movement.  No subluxation or guarding was noted.  Joint stability tests were performed and found to be negative for instability.  ROM testing measured flexion to 140 degrees and extension to 0 degrees.  Similar findings were noted after repetitive use testing.  No additional functional impairment due to pain, weakness, lack of endurance, fatigue, or incoordination was noted.  Imaging studies of the right knee were performed and found to be unremarkable, bilaterally.  The Veteran was diagnosed with right knee strain.

A private orthopedic examination conducted in March 2013 is also of record.  Report of the March 2013 examination reflects, in pertinent part, the Veteran's statements regarding sharp intermittent pain in the right knee, exacerbated by bending and prolonged walking.  She further reported symptoms of decreased mobility, joint tenderness, popping, swelling, weakness, and stiffness.  

Physical examination revealed no evidence of swelling, joint effusion, crepitation, or atrophy.  Joint stability tests were performed and found to be negative for instability.  Strength test were noted as normal.  ROM testing measured flexion to 135 degrees with pain, and extension to 0 degrees.  Imaging studies of the right knee were performed and revealed "significant lateral subluxation of the patella on the sunrise view."  The Veteran was diagnosed with patellar chondromalacia.

Report of the November 2017 VA examination (by QTC) reflects, in pertinent part, Veteran's statements regarding ongoing right knee pain, especially with ambulating stairs.  She also reported flare-ups, which she described as burning, pain (including an inability to bear weight at times), and an "urge to pop the knee" that occur 2 times per week lasting approximately one day.  The Veteran characterized the pain as 8 on a scale of 1 to 10.  

Physical examination revealed no evidence of swelling, weakened movement, instability, disturbance of locomotion, or other contributing factors.  The examiner did, however, note mild anterior tenderness.  Joint stability tests were performed and found to be negative for instability.  The examiner noted no evidence of muscle atrophy or recurrent subluxation.  ROM testing measured flexion to 140 degrees with pain, and extension to 0 degrees.  Similar findings were noted after repetitive use testing.  The examiner noted there is no additional functional loss due to pain, weakness, fatigability, or incoordination after repetitive use testing.  The examiner indicated he could not provide an opinion regarding functional loss during a flare up without resort to mere speculation because of the variable factors leading up to the flare up.  

As indicated, the Veteran testified at a hearing in November 2017.  At that time, the Veteran reported, in pertinent part, persistently experiencing symptoms of pain, crepitus, locking, and sensations of giving way.  In particular, she indicated that at times she "might fall or kind of stumble" when attempting to stand up after prolonged sitting.  She further indicated she uses an assistive device, i.e., patella strap, to ambulate. 

	Analysis

As a preliminary matter, the Veteran's right knee disability is currently rated under Diagnostic Code 5257.  Based on a review of the record, the Board finds, however, that the Veteran's right knee disability is more appropriately rated under Diagnostic Code 5260 (limitation of motion of the leg) for the reasons set forth below.  See Butts v. Brown, 5 Vet. App. 532 (1993); Pernorio v. Derwinski, 2 Vet. App. 625 (1992). 

A July 2007 rating decision by the RO granted entitlement to service connection for right knee disability.  At that time, the RO noted that the Veteran did not qualify for a compensable rating under Diagnostic Codes 5257, 5260, or 5261.  As such, the Veteran was assigned a noncompensable rating under Diagnostic Code 5257 as a matter of course.  (Parenthetically, the Board notes that the May 2007 VA examination did not reflect any evidence of subluxation or lateral instability of the right knee). 

In September 2010, the Veteran filed, in pertinent part, for an increased rating for right knee disability.  A November 2011 rating decision by the RO denied entitlement to a compensable rating for right knee disability.  An appeal followed.

In March 2013, the Veteran submitted a private orthopedic examination.  Report of the March 2013 examination reflects, in pertinent part, no evidence of swelling, joint effusion, crepitation, or atrophy.  Joint stability tests were performed and found to be negative for instability.  Strength test were noted as normal, except for right knee extension.  ROM testing measured flexion to 135 degrees, and extension to 0 degrees.  The examiner noted painful ROM with the limiting factor of pain.  Imaging studies of the right knee were performed and revealed "significant lateral subluxation of the patella on the sunrise view."  The lateral view did not reflect subluxation.  The Veteran was diagnosed with patellar chondromalacia.

A January 2014 rating decision by the RO granted an increased 10 percent disability rating for right knee disability effective April 1, 2013.  The Board acknowledges that the January 2014 rating decision is not a model of clarity.  First, the Board notes that in April 2013, the Veteran refiled a claim of increased rating for right knee disability, but that the Veteran's claim of right knee disability was already in appellate status.  As such, the RO erroneously construed April 1, 2013, as the date of claim of increased rating for right knee disability.  Next, the Board notes that the RO seemingly granted an increased 10 percent disability rating due to pain, rather than evidence of recurrent subluxation.  In particular, the RO noted the decreased range of motion shown at the March 2013 examination and the examiner's assessment of "painful range of motion with limiting factor of pain."  Not at any point did the RO discuss the x-ray which revealed subluxation.  

This interpretation is echoed by the July 2014 statement by the representative, which acknowledged the Veteran was awarded an increased 10 percent disability rating pursuant to the provisions of 38 C.F.R. §§ 4.40 and 4.45.

In evaluating musculoskeletal disabilities, the Board recognizes that a veteran may be entitled to separate ratings where manifestations of such disability have not already been compensated for by the assigned evaluation under a different code.  

In this case, the evidence of record does not indicate the Veteran is entitled to separate ratings under Diagnostic Codes 5257 and 5260.  On one hand, the primary record in support of the presence of subluxation is the March 2013 examination.  On the other hand, the evidence of record is overwhelmingly negative for recurrent subluxation or lateral instability.  For instance, treatment records dated in August 2009 reflect imaging studies of the right knee were performed and found to be negative.  Similarly, treatment records dated in February 2013 reflect a normal x-ray of the right knee.  Treatment records dated in July 2013 reflect the Veteran denied locking or sensations of giving way.  At that time, joint stability tests were performed and found to be negative for instability.  Meniscal irritation test was also negative.  No evidence of subluxation was noted.  Most recently, the report of the November 2017 VA examination reflects, in pertinent part, no evidence of joint instability, muscle atrophy, or recurrent subluxation.  

Conversely, medical treatment records are replete with complaints and/or treatment for symptoms of pain and crepitation.  Importantly, the Board notes that it is not reducing the Veteran's rating, but simply reclassifying the Veteran's disability under the proper Diagnostic Code based on the relevant medical history, findings, and demonstrated symptomatology in this case.  Accordingly, the Veteran's right knee disability is reclassified under Diagnostic Code 5260.  In making this finding, the Board finds that the Veteran is not prejudiced for the reasons discussed, and the safeguards for reductions in rating are not for application.  See Read v. Shinseki, 651 F.3d 1296 (Fed. Cir. 2011); Murray v. Shinseki, 24 Vet. App. 420 (2011). 

Next, the Board turns to whether a compensable rating is warranted prior to April 1, 2013.  Based on a review of the evidence, the Board finds that a compensable disability rating prior to April 1, 2013, for the Veteran's service-connected right knee disability is warranted pursuant to the provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59.  See Southall-Norman v. McDonald, 28 Vet. App. 346 (2016).  

In making this finding, the Board notes that the evidence of record does not reflect limitation of motion warranting a compensable rating.  Rather, the evidence overwhelmingly reflects ROM limited to, at worst, forward flexion to 135 degrees and extension to 0 degrees with pain.  As such, the Veteran's right knee disability is deemed noncompensable under the appropriate Diagnostic Codes for flexion and extension of the knee.

Notwithstanding, the Veteran has consistently reported experiencing symptoms of pain, weakness, and crepitation, and such symptoms are objectively noted.  In particular, treatment records dated in August 2009 reflect full range of motion; however, the clinician noted "painful end range flexion."  Treatment records dated in May 2012 reflect the Veteran's reports of persistent right knee pain.  At that time, ROM was noted as "within normal limits," but, noted additional impairment of decreased lower extremity flexibility, strength, and balance.  Treatment records dated in February 2013 reflect findings of pain and crepitation.  

In light of the foregoing, the Board finds that a minimum disability rating of 10 percent is warranted in this case.  See Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991) (holding that § 4.59 serves as a bridge linking painful motion and limitation of motion, with the result that a veteran who has painful motion is considered to have limited motion even though actual motion is not limited.).  

The Board has considered the Veteran's statements regarding symptoms such as popping, locking, and the sensation of giving way.  The Veteran is clearly competent to report observable symptomatology.  However, as to the specific issue in this case, questions of nature and medical severity fall outside the realm of common knowledge of a lay person.  See Jandreau, supra (lay persons not competent to diagnose cancer).  In this case, the current severity of the Veteran's service-connected right knee disability is a matter suited to the realm of medical expertise.  As such, to the extent the Veteran is addressing questions of the medical nature and severity of her right knee disability, the Board finds her statements are not competent lay evidence.  Notwithstanding, the probative medical evidence outweighs the lay statements.

For the foregoing reasons, the Board finds that a 10 percent disability rating for right knee disability prior to April 1, 2013, is warranted.

Rating in excess of 10 percent disabling at any point during the appeal

Given the above determination, the Board has considered whether an increased rating in excess of 10 percent at any point during the appeal period is warranted.  Based on a review of the evidence, the Board finds that a disability rating in excess of 10 percent disabling is not warranted because the Veteran does not satisfy the minimal criteria under the applicable diagnostic codes.  

In making this finding, the Board accords significant probative weight to the VA examinations provided in December 2010 and November 2017.  The Board is cognizant of Correia v. McDonald, 28 Vet. App. 158 (2016), wherein the United States Court of Appeals for Veterans Claims (Court) elaborated on VA examination requirements with respect to joint testing for pain pursuant to 38 C.F.R. § 4.59.  To that extent, the Board finds that the November 2017 VA examination is consistent with Correia.  With respect to the December 2010 VA examination, the Board notes that retroactive motion testing cannot be performed to determine the range of motion in the manner now required by Correia.  An examiner's assessment of the range of motion findings required by that case would, at this point, amount to pure speculation on the part of any examiner.

Here, the report of the December 2010 VA examination noted there was no evidence of edema, joint effusion, crepitus, weakness, tenderness, redness, heat, or abnormal movement.  No subluxation or guarding was noted.  Joint stability tests were performed and found to be negative for instability.  ROM testing measured flexion to 140 degrees and extension to 0 degrees.  Similar findings were noted after repetitive use testing.  No additional functional impairment due to pain, weakness, lack of endurance, fatigue, or incoordination was noted.  Imaging studies of the right knee were performed and found to be unremarkable, bilaterally.  The Veteran was diagnosed with right knee strain.  Similar ROM testing was noted at a private March 2013 orthopedic examination, except ROM testing measured flexion to 135 degrees with pain.  

Report of the November 2017 VA examination was negative for any evidence of swelling, weakened movement, instability, disturbance of locomotion, or other contributing factors.  The examiner noted no evidence of muscle atrophy or recurrent subluxation.  ROM testing measured flexion to 140 degrees with pain, and extension to 0 degrees.  Similar findings were noted after repetitive use testing.  The examiner noted there is no additional functional loss due to pain, weakness, fatigability, or incoordination after repetitive use testing.  The examiner noted the Veteran's reports of flare ups.  At that time, the examiner indicated he could not determine the additional functional loss during a flare up as it would resort to mere speculation.  The Board is cognizant of Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017), however, notes that the examiner provided an adequate rationale as to why such an opinion would amount to mere speculation.  

Additionally, report of the November 2017 VA examination reflects that upon questioning the Veteran conveyed that she experienced flare ups in her right knee approximately 2 times per week lasting approximately one day.  She described the severity of her flare ups as burning, pain (including an inability to bear weight at times), and an "urge to pop the knee."  The Veteran characterized the pain as 8 on a scale of 1 to 10.  However, the Veteran did not describe any additional functional impairment experienced as a result of such flare ups.  Contemporaneous medical records do not reflect any additional functional loss or impairment during flare ups.  Based on a review of the Veteran's pertinent medical history and the information procured by the Veteran, the examiner indicated he was unable to provide an opinion regarding any significant limit of functional ability during flare-ups without resorting to mere speculation any assessment of additional impairment would depend on a multitude of variables that could not be accounted for without an examination conducted during a flare up.  The Board is satisfied that the examiner took reasonable steps to procure and was sufficiently informed of any additional or increased symptoms and limitations experienced by the Veteran during flare-ups.  See Sharp, supra.  Moreover, the Board notes that the Veteran's reported limitation during repetitive-use/flare-ups is not of such severity to warrant a higher rating.

In sum, during the entirety of the appeal period, the evidence of record demonstrates that the Veteran has experienced ROM in the right knee with flexion limited to, at worst, 135 degrees and extension to 0 degrees, which does not warrant a compensable rating for right knee disability.  

This is consistent with medical treatment records dated between January 2006 and November 2017.  Collectively, the records reflect full range of motion with pain.  No other symptoms or abnormalities warranting a higher rating were noted.

The Board has also considered the Veteran's statements regarding symptoms such as sensations of giving way.  The Board notes the Veteran is clearly competent to report observable symptomatology.  However, as to the specific issue in this case, questions of nature and medical severity fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  As such, to the extent the Veteran is addressing questions of the medical nature and severity of her right knee disability, the Board finds her statements are not competent lay evidence.  

Additionally, the Board notes it has considered the applicability of additional Diagnostic Codes pertaining to the knee, see 38 C.F.R. § 4.71a, Diagnostic Codes 5256 (ankylosis), 5258 and 5259 (symptomatic dislocation or removal of semilunar cartilage), 5262 (impairment of the tibia and fibula) and 5263 (genu recurvatum), and finds these Diagnostic Codes are not applicable in this case because there is no evidence of such disability in this case.

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim for a rating in excess of 10 percent.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim for a rating higher than 10 percent, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the appeal is denied.


ORDER

Entitlement to an increased 10 percent disability rating prior to April 1, 2013, for right knee disability is granted.

Entitlement to an increased disability rating in excess of 10 for right knee disability percent is denied.



____________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


